DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a system, comprising: a voltage upconverter comprising a boost converter integrated circuit (IC); a universal serial bus (USB) connector to receive an input voltage from a USB port on a computing device; a microfluidic pump to pump a supply of fluid through a microfluidic channel; a microfluidic diagnostic chip; and a communication link to electrically couple the voltage upconverter to the microfluidic diagnostic chip, wherein the microfluidic diagnostic chip comprises the microfluidic pump, wherein the voltage upconverter is to convert the input voltage to be received by the USB connector to an output voltage sufficient to drive the microfluidic pump, the voltage upconverter further comprising an inductor connected between the USB connector and a diode, the diode connected to output the upconverted voltage to the microfluidic pump; and wherein the boost converter IC comprising a voltage-in (VIN) pin connected to a voltage input of the USB connector at a point between the USB connector and the inductor.
Claims 2-3, 7, 9, and 12-15 depend from claim 1.
Claims 18-20 and 22-28 remain in condition for allowance for the same reasons as previously indicated in the Office Action filed 09/03/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797